PER CURIAM.
This disciplinary proceeding is before the Court on the complaint of The Florida Bar and the report of the referee. We have jurisdiction. Art. V, § 15, Fla.Const. Neither The Florida Bar nor the respondent, Henry R. Barksdale, has filed a petition for review.
The respondent pleaded guilty to a violation of Code of Professional Responsibility Disciplinary Rule 6-101(A)(3) in that he neglected a legal matter entrusted to him. The referee found that this violation arose during the same time as the events for which respondent has been previously suspended for two years by this Court in The Florida Bar v. Barksdale, 394 So.2d 114 (Fla.1981). The referee then recommended the following:
1. That the Respondent, Henry R. Barksdale, be found 'guilty by the Court of misconduct justifying disciplinary measures.
2. That the Respondent be suspended from the practice of law for an additional period of thirty (30) days and at the end of said term of suspension be reinstated upon proof of rehabilitation and restitution as required in the previous suspension order and further upon proof that he has satisfied the further requirement of this recommendation.
3. That upon reinstatement, Respondent be placed on three (3) years concurrent probation, conditioned upon his compliance with all Integration Rules of The Florida Bar and upon his total abstinence from alcoholic beverages.
4. That the Respondent pay the costs of these proceedings in the sum of $948.91 within six (6) days from the date of the Court’s judgment herein.
5. That the Respondent serve twenty (20) hours community time as a volunteer in the Advocate’s Program and that he provide evidence of satisfactory completion of that requirement of this Referee, to the Court, and to The Florida Bar.
We approve the findings and recommendation of the referee and adopt the same as the judgment of this Court.
The thirty-day suspension shall run consecutively to the previous two-year suspension.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, McDonald and EHRLICH, JJ., concur.